Memorandum. The order of the Appellate Division should be affirmed.
*808Noting that the People were granted leave both in County Court and at the Appellate Division to resubmit the charges to another Grand Jury, we affirm for the reasons set forth in the Per Curiam opinion at the Appellate Division. In so doing we also express our agreement with the views expressed in that opinion with respect to the disposition of a motion to dismiss an indictment under CPL 210.35 (subd 5) for failure to have recorded the instructions to the Grand Jury in accordance with the mandate of CPL 190.25 (subd 6). Here it was conceded on oral argument that only "insignificant” portions of such instructions had been recorded.
On this disposition of the appeals we do not reach and accordingly express no opinion with reference to the several motions to dismiss the indictments on the ground of insufficiency of evidence.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.